Exhibit 10.2.2

 

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED WAREHOUSING

CREDIT AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) dated as of January 24, 2005, between COMMERCIAL
CAPITAL MORTGAGE, INC., a Delaware corporation (“Borrower”) and RESIDENTIAL
FUNDING CORPORATION, a Delaware corporation (“Lender”).

 

A. Borrower and Lender have entered into a revolving mortgage warehousing
facility with a present Warehousing Commitment Amount of $100,000,000, which is
evidenced by a Warehousing Promissory Note dated August 1, 2004 and a Sublimit
Promissory Note dated August 1, 2004 (the “Notes”), and by a Fourth Amended and
Restated Warehousing Credit and Security Agreement dated as of August 1, 2004
(as the same may have been and may be amended or supplemented, the “Agreement”).

 

B. Borrower has requested that Lender permanently decrease the Warehousing
Commitment Amount and amend certain other terms of the Agreement, and Lender has
agreed to such decrease and those certain other amendments, subject to the terms
and conditions of this Amendment.

 

NOW, THEREFORE, the parties to this Amendment agree as follows:

 

1. Subject to Borrower’s satisfaction of the conditions set forth in Section 8,
the effective date of this Amendment is February 1, 2005 (“Effective Date”).

 

2. Unless otherwise defined in this Amendment, all capitalized terms have the
meanings given to those terms in the Agreement. Defined terms may be used in the
singular or the plural, as the context requires. The words “include,” “includes”
and “including” are deemed to be followed by the phrase “without limitation.”
Unless the context in which it is used otherwise clearly requires, the word “or”
has the inclusive meaning represented by the phrase “and/or.” References to
Sections and Exhibits are to Sections and Exhibits of this Amendment unless
otherwise expressly provided.

 

3. Article 8 of the Agreement is amended and restated in its entirety as set
forth in Article 8 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 8 (including each and every Section in
Article 8) are deemed to refer to the new Article 8.

 

4. Article 12 of the Agreement is amended and restated in its entirety as set
forth in Article 12 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 12 (including each and every Section in
Article 12) are deemed to refer to the new Article 12.

 

5. Exhibit E to the Agreement is amended and restated in its entirety as set
forth in Exhibit E to this Amendment. All references in the Agreement and the
other Loan Documents to Exhibit E are deemed to refer to the new Exhibit E.

 

6. Exhibit H to the Agreement is amended and restated in its entirety as set
forth in Exhibit H to this Amendment. All references in the Agreement and the
other Loan Documents to Exhibit H are deemed to refer to the new Exhibit H.

 

Page 1



--------------------------------------------------------------------------------

7. Exhibit I to the Agreement is amended and restated in its entirety as set
forth in Exhibit I to this Amendment. All references in the Agreement and the
other Loan Documents to Exhibit I are deemed to refer to the new Exhibit I.

 

8. Borrower must deliver to Lender (a) two executed copies of this Amendment and
(b) a document production fee.

 

9. Borrower represents, warrants and agrees that (a) there exists no Default or
Event of Default under the Loan Documents, (b) the Loan Documents continue to be
the legal, valid and binding agreements and obligations of Borrower, enforceable
in accordance with their terms, as modified by this Amendment, (c) Lender is not
in default under any of the Loan Documents and Borrower has no offset or defense
to its performance or obligations under any of the Loan Documents, (d) except
for changes permitted by the terms of the Agreement, Borrower’s representations
and warranties contained in the Loan Documents are true, accurate and complete
in all respects as of the Effective Date and (e) there has been no material
adverse change in Borrower’s financial condition from the date of the Agreement
to the Effective Date.

 

10. Except as expressly modified, the Agreement is unchanged and remains in full
force and effect, and Borrower ratifies and reaffirms all of its obligations
under the Agreement and the other Loan Documents.

 

11. This Amendment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which shall together constitute but one
and the same instrument.

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed on their behalf by their duly authorized officers as of the day and
year above written.

 

COMMERCIAL CAPITAL MORTGAGE, INC.,

a Delaware corporation

By:  

/s/ Stephen H. Gordon

Its:

  Chairman of the Board and Chief Executive Officer

RESIDENTIAL FUNDING CORPORATION,

a Delaware corporation

By:  

/s/

Its:

 

Director

 

Page 2



--------------------------------------------------------------------------------

8. NEGATIVE COVENANTS

 

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Lender:

 

8.1. Contingent Liabilities

 

Assume, guarantee, endorse or otherwise become contingently liable for the
obligation of any Person except by endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, and except for
obligations arising in connection with the sale of Mortgage Loans with recourse
in the ordinary course of Borrower’s business.

 

8.2. Pledge of Servicing Contracts

 

Pledge or grant a security interest in any existing or future Servicing
Contracts of Borrower other than to Lender or omit to take any action required
to keep all of Borrower’s Servicing Contracts in full force and effect.

 

8.3. Restrictions on Fundamental Changes

 

8.3 (a) Consolidate, merge or enter into any analogous reorganization or
transaction with any Person.

 

8.3 (b) Amend or otherwise modify Borrower’s articles of incorporation or
by-laws.

 

8.3 (c) Liquidate, wind up or dissolve (or suffer any liquidation or
dissolution).

 

8.3 (d) Cease actively to engage in the business of originating or acquiring
Mortgage Loans or make any other material change in the nature or scope of the
business in which Borrower engages as of the date of this Agreement.

 

8.3 (e) Sell, assign, lease, convey, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) all or any substantial part of
Borrower’s business or assets, whether now owned or acquired after the Closing
Date, other than, in the ordinary course of business and to the extent not
otherwise prohibited by this Agreement, sales of (1) Mortgage Loans, (2)
Mortgage-backed Securities and (3) Servicing Contracts.

 

8.3 (f) Acquire by purchase or in any other transaction all or substantially all
of the business or property of, or stock or other ownership interests of, any
Person.

 

8.3 (g) Permit any Subsidiary of Borrower to do or take any of the foregoing
actions.

 

8.4. Subsidiaries

 

Form or acquire, or permit any Subsidiary of Borrower to form or acquire, any
Person that would thereby become a Subsidiary.

 

Page 8-1



--------------------------------------------------------------------------------

8.5. Deferral of Subordinated Debt

 

Pay any Subordinated Debt of Borrower in advance of its stated maturity or,
after a Default or Event of Default under this Agreement has occurred, make any
payment of any kind on any Subordinated Debt of Borrower until all of the
Obligations have been paid and performed in full and any applicable preference
period has expired.

 

8.6. Accounting Changes

 

Make, or permit any Subsidiary of Borrower to make, any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change its fiscal year or the fiscal year of any Subsidiary of Borrower.

 

8.7. Leverage Ratio

 

Permit Borrower’s Leverage Ratio at any time to exceed 25 to 1.

 

8.8. Minimum Tangible Net Worth

 

Permit Borrower’s Tangible Net Worth at any time to be less than $3,000,000.

 

8.9. Liquidity Ratio

 

Permit Borrower’s Liquidity Ratio at any time to be less than 30%.

 

8.10. Distributions to Shareholders

 

Declare or pay any dividends or otherwise declare or make any distribution to
Borrower’s shareholders (including any purchase or redemption of stock) unless
(a) both before and after giving effect thereto, no Default or Event of Default
will exist, and (b) if the sum of such dividends and distributions and any
management fees paid to or on behalf of any Affiliates would not reduce
Borrower’s Tangible Net Worth to be less than $3,000,000.

 

8.11. Transactions with Affiliates

 

Directly or indirectly (a) make any loan, advance, extension of credit or
capital contribution in excess of $400,000 in any fiscal year to any of
Borrower’s Affiliates, (b) sell, transfer, pledge or assign any of its assets to
or on behalf of those Affiliates, except for sales of Mortgage Loans to Parent
and its Subsidiaries, (c) merge or consolidate with or purchase or acquire
assets from those Affiliates, other than Mortgage Loan applications originated
by those Affiliates, or (d) pay management fees, as long as Borrower’s Tangible
Net Worth is equal to or exceeds $3,000,000.

 

8.12. Recourse Servicing Contracts

 

Acquire or enter into Servicing Contracts under which Borrower must repurchase
or indemnify the holder of the Mortgage Loans as a result of defaults on the
Mortgage Loans at any time during the term of those Mortgage Loans.

 

End of Article 8

 

Page 8-2



--------------------------------------------------------------------------------

12. DEFINITIONS

 

12.1. Defined Terms

 

Capitalized terms defined below or elsewhere in this Agreement have the
following meanings or, as applicable, the meanings given to those terms in
Exhibits to this Agreement:

 

“Accrual Basis” has the meaning set forth in Section 3.1(c).

 

“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit H for that type of Eligible Loan.

 

“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. For these purposes, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Person in question.

 

“Agency Security” means a Mortgage-backed Security issued or guaranteed by
Fannie Mae, Freddie Mac or Ginnie Mae.

 

“Agreement” means this Fourth Amended and Restated Warehousing Credit and
Security Agreement, either as originally executed or as it may be amended,
restated, renewed or replaced.

 

“Appraised Property Value” means with respect to an interest in real property,
the then current fair market value of the real property and any improvements on
it as of recent date determined in accordance with Title XI of FIRREA by a
qualified appraiser who is a member of the American Institute of Real Estate
Appraisers or other group of professional appraisers.

 

“Approved Custodian” means a pool custodian or other Person that Lender deems
acceptable, in its sole discretion, to hold Mortgage Loans for inclusion in a
Mortgage Pool or to hold Mortgage Loans as agent for an Investor that has issued
a Purchase Commitment for those Mortgage Loans.

 

“Audited Statement Date” means the date of Borrower’s most recent audited
financial statements (and, if applicable, Borrower’s Subsidiaries, on a
consolidated basis) delivered to Lender under the Existing Agreement or this
Agreement.

 

“Bank One” means Bank One, National Association, or any successor bank.

 

“Bank One Prime Rate” means, as of any date of determination, the highest prime
rate quoted by Bank One and most recently published by Bloomberg L.P. If the
prime rate for Bank One is not quoted or published for any period, then during
that period the term “Bank One Prime Rate” means the highest prime rate
published in the most recent edition of The Wall Street Journal in its regular
column entitled “Money Rates.”

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

Page 12-1



--------------------------------------------------------------------------------

“Bridge Loan Approval Request” has the meaning set forth in Section 2.2.

 

“Bridge Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banking associations are closed for business.

 

“Calendar Quarter” means the 3 month period beginning on each January 1, April
1, July 1 or October 1.

 

“Cash Collateral Account” means a demand deposit account maintained at the
Funding Bank in Lender’s name and designated for receipt of the proceeds of the
sale or other disposition of Collateral.

 

“Closing Date” has the meaning set forth in the Recitals to this Agreement.

 

“Collateral” has the meaning set forth in Section 4.1.

 

“Collateral Documents” means, with respect to each Mortgage Loan, (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement, executed in connection with or relating to the Mortgage
Loan; (b) as applicable, the original lender’s ALTA Policy of Title Insurance or
its equivalent, documents evidencing the FHA Commitment to Insure, or private
mortgage insurance, the appraisal, the environmental assessment, the engineering
report, certificates of casualty or hazard insurance, credit information on the
maker of the Mortgage Note; (c) any other document listed in Exhibit B; and (d)
any other document that is customarily desired for inspection or transfer
incidental to the purchase of any Mortgage Note by an Investor or that is
customarily executed by the seller of a Mortgage Note to an Investor.

 

“Commercial Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Commercial Property” means an improved, income-producing commercial real
property that is not a Multifamily Property or Health Care Facility.

 

“Committed Purchase Price” means for an Eligible Loan (a) the dollar price as
set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in the Purchase Commitment for the
Eligible Loan, or (b) if the Eligible Loan is to be used to back an Agency
Security, an amount equal to the product of the Mortgage Note Amount multiplied
by the price (expressed as a percentage) as set forth in the Purchase Commitment
for the Agency Security.

 

“Compliance Certificate” means a certificate executed on behalf of Borrower by
its chief financial officer or its treasurer or by another officer approved by
Lender, substantially in the form of Exhibit E.

 

“Credit Underwriting Documents” means the items set forth in Section I of
Exhibit A-BR.

 

“Daily Outstanding Balances” has the meaning set forth in Section 3.5.

 

“Debt” means (a) all indebtedness or other obligations of a Person (and, if
applicable, that Person’s Subsidiaries, on a consolidated basis) that, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of that Person on the date of
determination, plus (b) all indebtedness or other obligations of that Person
(and, if applicable, that Person’s Subsidiaries, on a consolidated basis) for
borrowed money or for the deferred purchase price of property or services. For
purposes of calculating a Person’s Debt,

 

Page 12-2



--------------------------------------------------------------------------------

Subordinated Debt due more than 6 months after the Warehousing Maturity Date may
be excluded from that Person’s indebtedness.

 

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of Notice or the lapse of time, would constitute an Event of
Default.

 

“Default Rate” means, for any Warehousing Advance, the Interest Rate applicable
to that Warehousing Advance plus 4% per annum. If no Interest Rate is applicable
to a Warehousing Advance, “Default Rate” means, for that Warehousing Advance,
the highest Interest Rate then applicable to any outstanding Warehousing Advance
plus 4% per annum.

 

“Depository Benefit” means the compensation received by Lender, directly or
indirectly, as a result of Borrower’s maintenance of Eligible Balances with a
Designated Bank.

 

“Designated Bank” means any bank designated by Lender as a Designated Bank, but
only for as long as Lender has an agreement under which Lender receives
Depository Benefits from that bank.

 

“Designated Bank Charges” means any fees, interest or other charges that would
otherwise be payable to a Designated Bank in connection with Eligible Balances
maintained at the Designated Bank, including deposit insurance premiums, service
charges and any other charges that may be imposed by governmental authorities
from time to time.

 

“Earnings Allowance” has the meaning set forth in Section 3.1(b).

 

“Earnings Credit” has the meaning set forth in Section 3.1(b).

 

“Eligible Balances” means all funds of or maintained by Borrower (and, if
applicable, Borrower’s Subsidiaries) in demand deposit or time deposit accounts
at a Designated Bank, minus balances to support float, reserve requirements and
any other reductions that may be imposed by governmental authorities from time
to time.

 

“Eligible Loan” means a Mortgage Loan that satisfies the conditions and
requirements set forth in Exhibit H.

 

“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification and (c) the Agency Security will be delivered to Lender.

 

“Equity Interests” means all shares, interests, participations or other
equivalents, however, designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which Borrower is a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the conditions or events set forth in Section
10.1.

 

Page 12-3



--------------------------------------------------------------------------------

“Excess Usage Day” has the meaning set forth in Section 3.5.

 

“Excess Usage Fee” has the meaning set forth in Section 3.5.

 

“Exchange Act” means the Securities Exchange Act of 1934 and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“Exhibit A” means Exhibit A and Exhibit A-BR, as applicable to the type of
Eligible Loan against which a Warehousing Advance is to be made.

 

“Exhibit B” means Exhibit B and Exhibit B-BR, as applicable to the type of
Eligible Loan against which a Warehousing Advance is to be made.

 

“Existing Agreement” means the Third Amended and Restated Warehousing Credit and
Security Agreement dated as of June 30, 2003, as amended, between Borrower and
Lender.

 

“Facility Fee” has the meaning set forth in Section 3.7.

 

“Fair Market Value” means, at any time for an Eligible Loan or a related Agency
Security (if the Eligible Loan is to be used to back an Agency Security) as of
any date of determination, (a) the Committed Purchase Price if the Eligible Loan
is covered by a Purchase Commitment from Fannie Mae or Freddie Mac or the
Eligible Loan is to be exchanged for an Agency Security and that Agency Security
is covered by a Purchase Commitment from an Investor, or (b) otherwise, the
market price for such Eligible Loan or Agency Security, determined by Lender
based on market data for similar Mortgage Loans or Agency Securities and such
other criteria as Lender deems appropriate in its sole discretion.

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

 

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

 

“FICA” means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

 

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

 

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a corporation
created under the laws of the United States, and any successor corporation or
other entity.

 

“Funding Bank” means Bank One or any other bank designated by Lender as a
Funding Bank.

 

“Funding Bank Agreement” means a letter agreement on the form prescribed by
Lender between the Funding Bank and Borrower authorizing Lender’s access to the
Operating Account.

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public

 

Page 12-4



--------------------------------------------------------------------------------

Accountants and in statements and pronouncements of the Financial Accounting
Standards Board, or in opinions, statements or pronouncements of any other
entity approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Ginnie Mae” means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.

 

“Health Care Facility” means a retirement service center, a board and care
facility, an intermediate care facility, a nursing home or a hospital.

 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.2.

 

“Indemnitees” has the meaning set forth in Section 11.2.

 

“Interest Rate” means, for any Warehousing Advance, the floating rate of
interest specified for that Warehousing Advance in Exhibit H.

 

“Interim Statement Date” means the date of the most recent unaudited financial
statements of Borrower (and, if applicable, Borrower’s Subsidiaries, on a
consolidated basis) delivered to Lender under the Existing Agreement or this
Agreement.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

 

“Investment Company Act” means the Investment Company Act of 1940 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

 

“Investor” means Fannie Mae, Freddie Mac or a financially responsible private
institution that Lender deems acceptable, in its sole discretion, to issue
Purchase Commitments with respect to a particular category of Eligible Loans.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement.

 

“Leverage Ratio” means the ratio of a Person’s Debt to Tangible Net Worth. For
purposes of calculating a Person’s Leverage Ratio, Debt arising under Hedging
Arrangements, to the extent of assets arising under those Hedging Arrangements,
may be excluded from that Person’s Debt.

 

“LIBOR” means, for each week, the rate of interest per annum that is equal to
the arithmetic mean of the U.S. Dollar London Interbank Offered Rates for 1
month periods of certain U.S. banks as of 11:00 a.m. (London time) on the first
Business Day of each week on which the London Interbank market is open, as
published by Bloomberg L.P. If those interest rates are not offered or published
for any period, then during that period LIBOR means the London Interbank

 

Page 12-5



--------------------------------------------------------------------------------

Offered Rate for 1 month periods as published in The Wall Street Journal in its
regular column entitled “Money Rates” on the first Business Day of each week on
which the London Interbank market is open.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

 

“Liquid Assets” means the following assets owned by a Person (and, if
applicable, that Person’s Subsidiaries, on a consolidated basis) as of any date
of determination: (a) unrestricted and unencumbered cash, (b) funds on deposit
in accounts with any bank located in the United States (net of the aggregate
amount payable under all outstanding and unpaid checks, drafts and similar items
drawn by a Person against those accounts), (c) investment grade commercial
paper, (d) money market funds, and (e) marketable securities.

 

“Liquidity Ratio” means the ratio (expressed as a percentage) of a Person’s
Liquid Assets to Tangible Net Worth.

 

“Loan Documents” means this Agreement, the Notes, any agreement of Borrower
relating to Subordinated Debt, and each other document, instrument or agreement
executed by Borrower in connection with any of those documents, instruments and
agreements, as originally executed or as any of the same may be amended,
restated, renewed or replaced.

 

“Loan Package Fee” has the meaning set forth in Section 3.6.

 

“Loan-to-Value Ratio” means, for any Mortgage Loan, the ratio of (a) the maximum
amount that may be borrowed under the Mortgage Loan (whether or not borrowed) at
the time of origination, plus the Mortgage Note Amounts of all other Mortgage
Loans secured by senior or pari passu Liens on the related Property, to (b) the
Appraised Property Value of the related Property.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.

 

“Miscellaneous Fees and Charges” means the Collateral Operations Fees set forth
on Lender’s fee schedule attached as Exhibit I and all miscellaneous
disbursements, charges and expenses incurred by or on behalf of Lender for the
handling and administration of Warehousing Advances and Collateral, including
costs for Uniform Commercial Code, tax lien and judgment searches conducted by
Lender, filing fees, charges for wire transfers and check processing charges,
charges for security delivery fees, charges for overnight delivery of Collateral
to Investors, recording fees, Funding Bank service fees and overdraft charges
and Designated Bank Charges. Upon not less than 3 Business Days’ prior Notice to
Borrower, Lender may modify the Collateral Operations Fees set forth in Exhibit
I to conform to current Lender practices and, as so modified, the revised
Exhibit I will become part of this Agreement.

 

“Mortgage” means a mortgage or deed of trust on real property that is improved
and substantially completed.

 

“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

 

Page 12-6



--------------------------------------------------------------------------------

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

 

“Mortgage Note Amount” means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).

 

“Mortgage Pool” means a pool of one or more Pledged Loans on the basis of which
a Mortgage-backed Security is to be issued.

 

“Mortgagor” means with respect to a Mortgage Loan, the Person to whom the
Mortgage Loan is made.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate of Borrower
has any obligation with respect to its employees.

 

“Multifamily Property” means real property that contains or that will contain
more than 4 dwelling units.

 

“Non-Agency Mortgage Loan” has the meaning set forth in Exhibit H.

 

“Non-Usage Fee” has the meaning set forth in Section 3.4.

 

“Notes” means the Warehousing Note and the Sublimit Note.

 

“Notices” has the meaning set forth in Section 11.1.

 

“Obligations” means all indebtedness, obligations and liabilities of Borrower to
Lender and Lender’s Subsidiaries (whether now existing or arising after the date
of this Agreement, voluntary or involuntary, joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred), including
Borrower’s obligations and liabilities to Lender under the Loan Documents and
disbursements made by Lender for Borrower’s account.

 

“Operating Account” means a demand deposit account maintained at the Funding
Bank in Borrower’s name and designated for funding that portion of each Eligible
Loan not funded by a Warehousing Advance made against that Eligible Loan and for
returning any excess payment from an Investor for a Pledged Loan or Pledged
Security.

 

“Overdraft Advance” has the meaning set forth in Section 3.9.

 

“Parent” means Commercial Capital Bancorp. Inc., a Delaware corporation, the
sole shareholder of Borrower.

 

“Participant” has the meaning set forth in Section 11.8.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

 

Page 12-7



--------------------------------------------------------------------------------

“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrower or any ERISA Affiliate.

 

“Pledged Assets” means, collectively, Pledged Loans and Pledged Securities.

 

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1 (g).

 

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1 (g).

 

“Pledged Loans” has the meaning set forth in Section 4.1(b).

 

“Pledged Securities” has the meaning set forth in Section 4.1(c).

 

“Prohibited Transaction” has the meanings set forth for such term in Section
4975 of the Internal Revenue Code and Section 406 of ERISA.

 

“Projected Net Operating Income” means, with respect to any Commercial Property
securing a Commercial Mortgage Loan, the following amount (determined for the 12
months following the date of the related Warehousing Advance or any other date
of determination):

 

PNOI = PFOR - VR - NOE,

 

where “PNOI” means Projected Net Operating Income, “PFOR” means the projected
amount of rent that would be paid by tenants of the Commercial Property assuming
(a) full occupancy of the Commercial Property and (b) an average rental rate
equal to the lower of the actual current average rental rate for the Commercial
Property or the current market rental rate for comparable properties, “VR” means
the projected amount of PFOR that will not be received as a result of rent
concessions with existing tenants and vacancies, assuming a vacancy rate equal
to the greater of (x) the actual current vacancy rate for the Commercial
Property, (y) the current market vacancy rate for comparable properties and (z)
a hypothetical vacancy rate of 5%, and “NOE” means the projected net operating
expenses (i.e., total expenses minus interest expense) for the Commercial
Property.

 

“Property” means a Multifamily Property or Health Care Facility or Commercial
Property securing a Mortgage Loan.

 

“Property Debt Service Coverage Ratio” means, for any Commercial Property that
secures a Commercial Mortgage Loan or Multifamily Mortgage Loan pledged or to be
pledged under this Agreement, the ratio of (a) the Projected Net Operating
Income of the Commercial Property to (b) projected interest expense and
scheduled payments in respect of the Commercial Mortgage Loan for the 12 months
following the date of determination.

 

“Purchase Commitment” means a written commitment, in form and substance
satisfactory to Lender, issued in favor of Borrower by an Investor under which
that Investor commits to purchase Mortgage Loans or Mortgage-backed Securities.

 

“Rating Agency” means any nationally recognized statistical rating organization
that in the ordinary course of its business rates Mortgage-backed Securities.

 

“Release Amount” has the meaning set forth in Section 4.3(f).

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
to whom the Government of the United States prohibits or otherwise restricts the
provision of financial

 

Page 12-8



--------------------------------------------------------------------------------

services. For the purposes of this Agreement, Restriction Lists include the list
of Specifically Designated Nationals and Blocked Persons established pursuant to
Executive Order 13224 (September 23, 2001) and maintained by the Office of
Foreign Assets Control, U.S. Department of the Treasury, current as of the day
the Restriction List is used for purposes of comparison in accordance with the
requirements of this Agreement.

 

“Second Mortgage” means a Mortgage that constitutes a second Lien on the real
property and improvements described in or covered by that Mortgage.

 

“Second Mortgage Loan” means a Mortgage Loan secured by a Second Mortgage.

 

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Servicing Portfolio Report” has the meaning set forth in Section 7.3(a).

 

“Shipped Period” means the maximum number of days specified in Exhibit H during
which a Warehousing Advance may remain outstanding against a Pledged Loan that
has been sent to (a) an Investor or a custodian for an Investor for examination
and purchase under a Purchase Commitment, (b) an Approved Custodian for
examination and inclusion in an Eligible Mortgage Pool or (c) a pool custodian
for examination and inclusion in a Mortgage Pool.

 

“Single Purpose Entity” means a corporation, limited liability company, limited
liability partnership, or limited partnership the organizational documents of
which provide that such Person (a) was formed or organized solely for the
purpose of owning or operating the Commercial Property securing a Commercial
Mortgage Loan, (b) will not engage in any business other than the ownership,
operation and financing of that Commercial Property, (c) will not own any assets
other than those related to that Commercial Property and its financing, (d) will
not incur any liabilities other than the related Commercial Mortgage Loan and
other liabilities permitted under that Commercial Mortgage Loan, (e) will
maintain its own books, records and accounts separate and apart from those of
any other Person and (f) will hold itself out as being a legal entity separate
and distinct from any other Person.

 

“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.

 

“Sublimit” means the aggregate amount of Warehousing Advances (expressed as a
dollar amount or as a percentage of the Warehousing Commitment Amount) that is
permitted to be outstanding at any one time against a specific type of Eligible
Loan.

 

“Sublimit Note” has the meaning set forth in Section 1.3.

 

“Subordinated Debt” means (a) all indebtedness of Borrower for borrowed money
that is effectively subordinated in right of payment to all present and future
Obligations either (1) under a Subordination of Debt Agreement on the form
prescribed by Lender or (2) otherwise on terms

 

Page 12-9



--------------------------------------------------------------------------------

acceptable to Lender, and (b) solely for purposes of Section 8.5, all
indebtedness of Borrower that is required to be subordinated by Sections 5.1(b)
and 7.11.

 

“Subsidiary” means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.

 

“Tangible Net Worth” means the excess of a Person’s (and, if applicable, that
Person’s Subsidiaries, on a consolidated basis) total assets over total
liabilities as of the date of determination, each determined in accordance with
GAAP applied in a manner consistent with the most recent audited financial
statements delivered to Lender under the Existing Agreement, plus that portion
of Subordinated Debt due more than 6 months after the Warehousing Maturity Date.
For purposes of calculating a Person’s Tangible Net Worth, advances or loans to
shareholders, directors, officers, employees or Affiliates, investments in
Affiliates, assets pledged to secure any liabilities not included in the Debt of
that Person, intangible assets, those other assets that would be deemed by HUD
to be non-acceptable in calculating adjusted net worth in accordance with its
requirements in effect as of that date, as those requirements appear in the
“Consolidated Audit Guide for Audits of HUD Programs,” and other assets Lender
deems unacceptable, in its sole discretion, must be excluded from that Person’s
total assets.

 

“Third Party Originated Loan” means a Mortgage Loan originated and funded by a
third party (other than with funds provided by Borrower at closing to purchase
the Mortgage Loan) and subsequently purchased by Borrower.

 

“Trust Receipt” means a trust receipt in a form approved by and under which
Lender may deliver any document relating to the Collateral to Borrower for
correction or completion.

 

“Underwriting Fee” has the meaning set forth in Exhibit I.

 

“Underwriting Guidelines” means Borrower’s policies and procedures for
underwriting Mortgage Loans secured by Multifamily Properties, Health Care
Facilities, Commercial Properties, Mobile Home Parks or Seniors Housing as in
effect on the date of this Agreement, a copy of which has been provided to and
approved by Lender, as the same may be modified from time to time in accordance
with this Agreement.

 

“Unused Portion” has the meaning set forth in Section 3.4.

 

“Usage Target” has the meaning set forth in Exhibit I.

 

“Used Portion” has the meaning set forth in Section 3.4.

 

“Warehouse Period” means, for any Eligible Loan, the maximum number of days a
Warehousing Advance against that type of Eligible Loan may remain outstanding as
set forth in Exhibit H.

 

“Warehousing Advance” means a disbursement by Lender under Section 1.1.

 

“Warehousing Advance Request” has the meaning set forth in Section 2.1.

 

“Warehousing Collateral Value” means, as of any date of determination, (a) with
respect to any Eligible Loan, the lesser of (1) the amount of any Warehousing
Advance made, or that could be made, against such Eligible Loan under Exhibit H
or (2) an amount equal to the Advance Rate for the applicable type of Eligible
Loan multiplied by the Fair Market Value of such Eligible Loan;

 

Page 12-10



--------------------------------------------------------------------------------

(b) if Eligible Loans have been exchanged for Agency Securities, the lesser of
(1) the amount of any Warehousing Advances outstanding against the Eligible
Loans backing the Agency Securities or (2) an amount equal to the Advance Rates
for the applicable types of Eligible Loans backing the Agency Securities
multiplied by the Fair Market Value of the Agency Securities; and (c) with
respect to cash, the amount of the cash.

 

“Warehousing Commitment” means the obligation of Lender to make Warehousing
Advances to Borrower under Section 1.1.

 

“Warehousing Commitment Amount” means $60,000,000.

 

“Warehousing Maturity Date” has the meaning set forth in Section 1.2.

 

“Warehousing Note” has the meaning set forth in Section 1.3.

 

“Wire Disbursement Account” means a demand deposit account maintained at the
Funding Bank in Lender’s name for clearing wire transfers requested by Borrower
to fund Warehousing Advances.

 

12.2.  Other Definitional Provisions; Terms of Construction

 

12.2 (a)  Accounting terms not otherwise defined in this Agreement have the
meanings given to those terms under GAAP.

 

12.2 (b)  Defined terms may be used in the singular or the plural, as the
context requires.

 

12.2 (c)  All references to time of day mean the then applicable time in
Chicago, Illinois, unless otherwise expressly provided.

 

12.2 (d)  References to Sections, Exhibits, Schedules and like references are to
Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.

 

12.2 (e)  The words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation.”

 

12.2 (f)  Unless the context in which it is used otherwise clearly requires, the
word “or” has the inclusive meaning represented by the phrase “and/or.”

 

12.2 (g)  All incorporations by reference of provisions from other agreements
are incorporated as if such provisions were fully set forth into this Agreement,
and include all necessary definitions and related provisions from those other
agreements. All provisions from other agreements incorporated into this
Agreement by reference survive any termination of those other agreements until
the Obligations of Borrower under this Agreement and the Notes are irrevocably
paid in full and the Warehousing Commitment is terminated.

 

12.2 (h)  All references to the Uniform Commercial Code shall be deemed to be
references to the Uniform Commercial Code in effect on the date of this
Agreement in the applicable jurisdiction.

 

12.2 (i)  Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.

 

Page 12-11



--------------------------------------------------------------------------------

End of Article 12

 

Page 12-12